UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6334


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAIME PADRON-YANEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:08-cr-00628-GRA-15; 8:11-cv-03124-GRA)


Submitted:   June 21, 2012                 Decided:   July 19, 2012


Before DUNCAN and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jaime Padron-Yanez, Appellant Pro Se.      Alan Lance Crick,
Assistant United States Attorney, Greenville, South Carolina;
Stanley Duane Ragsdale, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jaime        Padron-Yanez         seeks       to      appeal     the     district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2012)    motion.            The    order    is   not      appealable       unless    a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.     § 2253(c)(1)(B)              (2006).             A      certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                           28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies           this       standard        by       demonstrating       that

reasonable       jurists        would       find     that      the       district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                         When the district court

denies     relief        on     procedural          grounds,       the      prisoner        must

demonstrate      both     that        the    dispositive         procedural        ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that     Padron-Yanez           has     not    made       the        requisite       showing.

Accordingly,        we        deny    his     motion        for      a     certificate        of

appealability and dismiss the appeal.                            We dispense with oral

argument because the facts and legal contentions are adequately



                                               2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3